 Case 2:20-cv-00125-JRG Document 16 Filed 08/25/20 Page 1 of 2 PageID #: 146




                       THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 ALTPASS LLC,
                       Plaintiff,

               v.                                        Civil Action No. 2:20-cv-0125

 KYOCERA INTERNATIONAL, INC.,                            JURY TRIAL DEMANDED

                       Defendant.



             STIPULATED MOTION FOR DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(2) and (c), The Plaintiff Altplass, LLC (“Plaintiff”) and

the Defendant Kyocera International, Inc. (“Defendant”), hereby move for an order dismissing all

claims in this action WITH prejudice subject to the terms of that certain agreement entitled

“AGREEMENT” with each party to bear its own costs, expenses, and attorneys’ fees.

       DATED August 25, 2020.                       Respectfully submitted,

                                                    By: /s/ Neal Massand
                                                    Neal G. Massand
                                                    Texas Bar No. 24039038
                                                    nmassand@nilawfirm.com
                                                    Timothy T. Wang
                                                    Texas Bar No. 24067927
                                                    twang@nilawfirm.com
                                                    Stevenson Moore V
                                                    Texas Bar No. 24076573
                                                    smoore@nilawfirm.com

                                                    NI, WANG & MASSAND, PLLC
                                                    8140 Walnut Hill Ln., Ste. 500
                                                    Dallas, TX 75231
                                                    Tel: (972) 331-4600
                                                    Fax: (972) 314-0900

                                                    ATTORNEYS FOR PLAINTIFF
                                                    ALTPASS LLC
 Case 2:20-cv-00125-JRG Document 16 Filed 08/25/20 Page 2 of 2 PageID #: 147




                                                      By: /s/ Justin E. Gray
                                                      Justin E. Gray
                                                      CA Bar No. 282452
                                                      justingray@eversheds-sutherland.com
                                                      Jose L. Patiño
                                                      CA Bar No. 24067927
                                                      josepatino@eversheds-sutherland.com
                                                      Nicola A. Pisano
                                                      CA Bar No. 151282
                                                      nicolapisano@eversheds-sutherland.com

                                                      EVERSHEDS SUTHERLAND (US) LLP
                                                      12255 El Camino Real, Suite 100
                                                      San Diego, CA 92130
                                                      Tel: (858) 252-6502
                                                      Fax: (858) 252-6503

                                                      ATTORNEYS FOR DEFENDANT
                                                      KYOCERA INTERNATIONAL, INC.



                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 25th day of August, 2020, I electronically filed the foregoing
document with the clerk of the court for the U.S. District Court, Eastern District of Texas, Marshall
Division, using the electronic case filing system of the court. The electronic case filing system
sent a “Notice of Electronic Filing” to the attorneys of record who have consented in writing to
accept this Notice as service of this document by electronic means.


                                                      /s/ Neal Massand
                                                      Neal G. Massand
